EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Megan Doughty on December 17, 2020.

1. 	(Currently Amended) An ultrasound device comprising:
an ultrasound generator configured to generate ultrasound vibrations; and
an ultrasound probe that is acoustically connected, on a proximal end side, to the ultrasound generator, and is configured to transmit the ultrasound vibrations, the ultrasound probe including, on a distal end side, a distal end treatment portion including:
a base portion disposed on a proximal end side of the distal end treatment portion, the distal end treatment portion being configured to form a bone hole having a cross-sectional shape identical to that of the base portion, and
a distal end portion disposed on a distal side of the base portion, the distal end portion including a plurality of projections arranged in a row, each projection being formed of at least one excision surface that is inclined from a base of the projection to a distal top of the projection, the at least one excision surface being configured to finely crush the bone, wherein:
adjacent projections are adjoined to one another by a valley formed therebetween, and the valley includes a valley peak at a distal-most meeting point of the adjacent projections such that a surface of the valley extending distally from a point at which the valley meets an outer surface of the base portion to the valley peak is inclined; 
wherein the plurality of projections protrude in a direction of a longitudinal axis of the distal end treatment portion.

4.    	(Canceled)
1, wherein a surface of the distal end treatment portion includes irregularities formed by a blasting process or a mechanical polishing process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775